Carleton, J.,
delivered the opinion of the court.
This is a contest between two applicants for the curator-ship of the estate of Eugene Quezac, who died in this city on the 11th September, 1837.
Biron, the first applicant, filed his petition on the 13th’ and Brugier his opposition on the 20th of the sanie month. Neither of them were creditors of the deceased. Biron caused the recording of the death of Quezac to be made, the seals to be affixed, and paid the legal charges therefor.
Two days after he filed his petition, Brugier paid the expenses of interment, and the unsettled accounts of two creditors of the deceased, both together amounting to a very inconsiderable sum.
The court overruled the opposition, conferred the curator-ship on Biron, and Brugier appealed.
By the Code of Practice, article 972, it is provided, tha.t Ibis opposition can only be founded on the allegation of a better right on the part of the person claiming the tutorship, (in the French text, “ la curatelle,”) otherwise it shall be rejected with costs, and shall not prevent the confirming the tutorship, (la curatelle,) on the person demanding it, if he pos- , , . . . , ,, 1 sess such requisites and give such security as the law calls for.
We do not think the court erred. Brugier did not show SUC^ better right as is contemplated by this law, and the court acted correctly in rejecting his pretensions and sustaining the first application.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed, with costs.